            Case1:19-cv-04826-AJN
            Case 1:19-cv-04826-AJN Document
                                   Document80
                                            77 Filed
                                               Filed08/21/20
                                                     08/12/20 Page
                                                              Page11of
                                                                    of31
                                                                       1



                                                                            John F. Hagan, Jr.
                                                                            +1 312.583.2370 Direct
                                                                            John.Hagan@arnoldporter.com




                                                         August 12, 2020

      The Honorable Alison J. Nathan
      United States District Judge
      United States District Court for the
      Southern District of New York
                                                                                          8/21/2020
      40 Foley Square, Room 2102
      New York, NY 10007

              Re:      GE Transportation Parts, LLC v. Central Railway Manufacturing, LLC,
                       Case No. 1:19-cv-04826-AJN

     Dear Judge Nathan:

             I represent plaintiff Wabtec Transportation Systems, LLC, f/k/a GE Transportation
     Parts, LLC in the above-referenced action. Together with counsel for defendant Central
     Railway Manufacturing, LLC, we respectfully request that the Court enter the attached,
     proposed: (1) Stipulated Confidentiality Order (Exhibit A hereto) and (2) Stipulation and
     Order Concerning Protocol for Conducting Remote Depositions (Exhibit B hereto).

              We appreciate Your Honor’s time and consideration.

                                                         Respectfully Submitted,


                                                         /s/ John F. Hagan, Jr.


     cc:      All Counsel of Record (by ECF)




Arnold & Porter Kaye Scholer LLP
70 West Madison Street, Suite 4200, Chicago, Illinois 60602-4321 | www.arnoldporter.com
Case
 Case1:19-cv-04826-AJN
      1:19-cv-04826-AJN Document
                         Document77-1 Filed08/21/20
                                  80 Filed  08/12/20 Page
                                                      Page21ofof31
                                                                 21




                    Exhibit A
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page32ofof31
                                                                         21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GE TRANSPORTATION PARTS, LLC,

                        Plaintiff,

                  –v–                                          Case 1:19-cv-04826-AJN

 CENTRAL RAILWAY MANUFACTURING, LLC,

                        Defendant.


                        STIPULATED CONFIDENTIALITY ORDER

       It is hereby stipulated and agreed by and between Plaintiff GE Transportation Parts, LLC

(“Plaintiff”) and Defendant Central Railway Manufacturing, LLC (“Defendant”), subject to the

approval of the Court, that this Stipulated Confidentiality Order (the “Order”) shall govern the use

of Discovery Material, as defined below, in the above-captioned action (the “Action”).

       WHEREAS, on July 17, 2020, the Court entered the Civil Case Management Plan and

Scheduling Order (ECF No. 71); and

       WHEREAS, disclosure and discovery of documents and electronically stored information

(“ESI”) in the Action may involve the production of trade secrets or other confidential research,

development or commercial information, within the meaning of Federal Rule of Civil Procedure

(“Rule”) 26(c);

       NOW THEREFORE, pursuant to Rules 26 and 29, the Parties stipulate and agree to the

Order as follows.

                                         DEFINITIONS

       1.     “Party” means any party to this action, including all of its officers, directors,

managers, and employees with knowledge or responsibilities for this action. If additional parties
         Case
          Case1:19-cv-04826-AJN
               1:19-cv-04826-AJN Document
                                  Document77-1 Filed08/21/20
                                           80 Filed  08/12/20 Page
                                                               Page43ofof31
                                                                          21




are added other than parents, subsidiaries or affiliates of current parties to this Action, then their

ability to receive Confidential Information and/or Highly Confidential Information as set forth in

this Order will be subject to them being bound, by agreement or additional Court order, to this

Order.

         2.   “Discovery Material” means any information, document, or tangible thing, response

to discovery requests, deposition testimony or transcript, and any other similar materials, or

portions thereof. To the extent that matter stored or recorded in the form of electronic or magnetic

media (including information, files, databases, or programs stored on any digital or analog

machine-readable device, computers, Internet sites, discs, networks, or tapes) (“Computerized

Material”) is produced by any Party in such form, the Producing Party may designate such matters

as confidential by a designation of “Confidential” or “Highly Confidential” on the media.

         3.   “Competitor” means any company or individual, other than the Designating Party,

engaged in the authorship, creation, design, development, invention, licensing, manufacture, sale,

marketing, distribution, prosecution, pursuit, research of any intellectual property, products, or

services for use in the rail industry in North America, specifically including locomotives, rail

components, and related software systems.

         4.   “Confidential” refers to information that the Producing Party believes would be

entitled to protection on a motion for a protective order pursuant to Rule 26(c) on the basis that it

(a) constitutes, reflects, discloses, or contains information protected from disclosure by statute or

(b) should be protected from disclosure as confidential research, development, technical,

commercial or financial information that the Designating Party has maintained as confidential;

provided, however, that a designation of “Confidential” shall not be applicable to public records,

to other information or documents that are already publicly available, to information or documents




                                                  2
         Case
          Case1:19-cv-04826-AJN
               1:19-cv-04826-AJN Document
                                  Document77-1 Filed08/21/20
                                           80 Filed  08/12/20 Page
                                                               Page54ofof31
                                                                          21




developed by other Parties without being subject to confidential protection, or to information or

documents previously exchanged between the Parties without being subject to confidential

protection. In designating Discovery Materials as “Confidential,” the Producing Party shall do so

in good faith consistent with the provisions of this Order and rulings of the Court.

         5.     “Highly Confidential” refers to highly sensitive proprietary, technical, or commercial

information belonging to the Designating Party that derives substantial value from not being

known or accessible to Competitors of the Designating Party or to other third parties, such that

disclosure of the information to any Competitor or other third parties could result in irreparable

harm to the Designating Party. In designating Discovery Material as “Highly Confidential,” the

Producing Party shall do so in good faith consistent with the provisions of this Order and rulings

of the Court.

         6.     “Designating Party” means a Party or non-party that designates Discovery Material

as Confidential or Highly Confidential.

         7.     “Producing Party” means a Party to this Action, and all directors, employees, and

agents (other than Counsel) of the Party or any third party that produces or otherwise makes

available Discovery Material to a Receiving Party.

         8.     “Receiving Party” means a Party to this Action, and all employees, agents, and

directors (other than Counsel) of the Party that receives Discovery Material from a Producing

Party.

         9.     “Protected Material” means any Discovery Material, and any copies, abstracts,

summaries, or information derived from such Discovery Material, and any notes or other records

regarding the contents of such Discovery Material, that is designated as “Confidential” or “Highly

Confidential” in accordance with this Order.




                                                   3
          Case
           Case1:19-cv-04826-AJN
                1:19-cv-04826-AJN Document
                                   Document77-1 Filed08/21/20
                                            80 Filed  08/12/20 Page
                                                                Page65ofof31
                                                                           21




          10.   “Outside Counsel” means any law firm or attorney who represents any Party for

purposes of this Action.

          11.   “In-House Counsel” means attorney employees of any Party.

          12.   “Counsel,” without another qualifier, means Outside Counsel and In-House Counsel.

          13.   “Independent Expert” means an expert and/or independent consultant formally

retained, and/or employed to advise or to assist Counsel in the preparation and/or trial of this

Action, and their staff who are not employed by a Party to whom it is reasonably necessary to

disclose Confidential Information or Highly Confidential Information for the purpose of this

Action.

                                         SCOPE OF ORDER

          14.   This Order applies to any document, information, or other tangible or intangible thing

(collectively, “documents”) furnished by a Producing Party, if and when the documents are

designated by the Producing Party as “Confidential” or “Highly Confidential” in accordance with

the terms of this Order. This Order also applies to copies, excerpts, abstracts, analyses, summaries,

descriptions, or other forms of recorded information or data containing, reflecting, or disclosing

all or parts of designated documents.

                              CONFIDENTIALITY DESIGNATIONS

          15.   Any Producing Party shall have the right to designate Discovery Materials produced

in the Action as “Confidential” or “Highly Confidential.” Such designation may be made by

placing or affixing on the document, in a manner that will not interfere with its legibility,

the term “Confidential” or “Highly Confidential.” Whenever any Party to whom Computerized

Material designated as “Confidential” or “Highly Confidential” is produced reduces such material




                                                   4
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page76ofof31
                                                                         21




to hardcopy form, that Party shall mark the hardcopy form with the corresponding “Confidential”

or “Highly Confidential” designation.

       16.   Except for documents, data, or items produced for inspection at a Producing

Party’s facilities, and except for instances when a Producing Party inadvertently fails to

designate documents, as described below in paragraphs 21-22, the designation of

documents as “Confidential” or “Highly Confidential” shall be made prior to, or

contemporaneously with, the production or disclosure of that information. In the event

documents are produced for inspection at a Producing Party’s facilities, such documents

may be produced for inspection before being marked “Confidential” or “Highly

Confidential.” Once specific documents have been identified by the Receiving Party for

copying, any documents which the Producing Party seeks to designate as “Confidential” or

“Highly Confidential” will then be designated as such after copying but before delivery to

the Receiving Party who inspected the documents. There will be no waiver of

confidentiality by the inspection of documents in advance of designation.

       17.   The Parties shall abide by the requirements of this Order with respect to all designated

documents produced during the course of this litigation, including with respect to the designations

or de-designations by a non-party, subject to further orders of the Court with respect to particular

designated documents or groupings of documents.

       18.   For depositions or other pre-trial testimony to be entitled to protection under

this Order, the relevant Producing Party must designate the testimony and exhibits

disclosed at a deposition as “Confidential” or “Highly Confidential” by requesting the

reporter to so designate the transcript, any portion of the transcript, or any exhibits used at

the deposition. Such designations may be made on the record at the time of the deposition,




                                                 5
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page87ofof31
                                                                         21




or in writing (which may include by email), with notice to other Parties, within either 14

days after delivery of the final transcript or such other time as the Parties may agree. The

parties understand final transcript to mean the transcript, with errata completed. Deposition

exhibits that were previously produced in the action subject to a designation of

“Confidential” or “Highly Confidential” will retain the same designation, without the need

for separate designation in connection with the deposition, unless the Parties agree to a

different designation in connection with the deposition.

       19.   During the time for transcription and continuing until fourteen (14) days after

delivery of the final transcript, the transcript and exhibits must be treated presumptively as

Highly Confidential, unless the Producing Party consents in writing (which may include

by email) to lesser treatment of the information.

       20.   Each Party and the court reporter must attach a copy of any final written

designation notice to the final transcript, and the portions designated in such notice must

thereafter be treated in accordance with this Order. It is the responsibility of counsel for

each Party to maintain materials containing “Confidential” or “Highly Confidential”

information in a secure manner and appropriately identified, so as to allow access to such

information only to such persons and under such terms as is permitted under this Order.

       21.   The inadvertent failure to designate information as “Confidential” or “Highly

Confidential” will not constitute a waiver of a claim that the information is confidential, and will

not prevent the Producing Party from designating such information as “Confidential” or “Highly

Confidential” at a later date in writing. The Producing Party may designate information as

“Confidential” or “Highly Confidential” by (a) notifying the Receiving Party of such designation




                                                 6
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page98ofof31
                                                                         21




in writing and (b) with respect to a document, producing a replacement copy of the document

(utilizing the same Bates number as the originally produced version).

       22.   Upon receiving a supplemental designation notice, the Parties shall thereafter mark

and treat the information as “Confidential” or “Highly Confidential” from the date of such

supplemental notice forward. The Receiving Party and its representatives shall make a reasonable,

good faith effort to ensure that any analyses, memoranda, notes, or other materials generated based

upon such newly designated information are immediately treated as containing “Confidential” or

“Highly Confidential” information. In addition, upon receiving such supplemental written notice,

any person having received the “Confidential” or “Highly Confidential” information prior to its

designation as “Confidential” or “Highly Confidential” shall exercise its reasonable, good faith

efforts to: (a) ensure the return or destruction of such “Confidential” or “Highly Confidential”

information by any person not authorized to receive “Confidential” or “Highly Confidential”

information under the terms of this Order; (b) ensure that any documents or other material derived

from such “Confidential” or “Highly Confidential” information are treated as if the “Confidential”

or “Highly Confidential” information had been designated as such when originally produced; (c)

ensure that such “Confidential” or “Highly Confidential” information is not further disclosed

except in accordance with the terms of this Order; and (d) ensure that any such “Confidential” or

“Highly Confidential” information, and any information derived therefrom, is used solely for the

purposes of litigation in the Action.

                             CHALLENGES TO DESIGNATIONS

       23.   A Receiving Party may at any time prior to the conclusion of trial in this Action

submit a written objection to a confidential designation to a Designating Party. The Designating

Party within fourteen (14) days after receipt of a written challenge must advise the Receiving Party




                                                 7
        Case
        Case 1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                               Document 77-1 Filed08/21/20
                                        80 Filed   08/12/20 Page
                                                             Page109 of
                                                                     of 31
                                                                        21




whether or not it will change the designation and provide a concise explanation. If the matter

remains disputed, then the Receiving Party and Designating Party shall confer. If they cannot

resolve the issue, the Receiving Party may seek an order to alter the confidential status of the

designated information. Upon any such motion, the burden shall be on the Designating Party to

show good cause why the “Confidential” designation is proper.

       24.    While any such motion is pending, the “Confidential” or “Highly Confidential”

designation will remain in full force and effect, and the document shall continue to be protected

by this Order.

       LIMITS ON DISCLOSURE AND USE OF DESIGNATED INFORMATION

       25.    All discovery produced in this action may be used solely for purposes of preparation,

trial, and appeal of the Action. Nothing in this Order shall bar the use or disclosure of any

information designated as “Confidential” at trial or at any other public hearing in the Action. The

process for using information designated as Highly Confidential should be resolved at the final

pretrial conference.

       26.    Without the written consent of the Designating Party or by order of the Court, the

Receiving Party and counsel for the Receiving Party shall not disclose or permit the disclosure of

any documents or information designated as “Confidential” under this Order, except that

disclosure may be made to the following persons for purposes of this Action, provided that such

persons are informed of the terms of this Order:

             a) the U.S. District Court for the Southern District of New York (the “Court”)

                 including its judges, magistrates, special masters, attorneys, stenographic

                 reporters, staff, and all other personnel necessary to assist the Court in its

                 functions; and the jury;




                                                    8
Case
 Case1:19-cv-04826-AJN
      1:19-cv-04826-AJN Document
                         Document77-1 Filed08/21/20
                                  80 Filed  08/12/20 Page
                                                      Page11
                                                           10ofof31
                                                                  21




   b) employees of the Receiving Party who are required in good faith to provide

      assistance in the conduct of the Action;

   c) In-House and Outside Counsel for the Receiving Party;

   d) supporting personnel employed by In-House or Outside Counsel for the

      Receiving Party, such as paralegals, legal secretaries, data entry clerks,

      legal clerks, and private photocopying services; and any persons requested

      by counsel to furnish services such as document coding, image scanning,

      mock trial, jury profiling, translation services, court reporting services,

      demonstrative exhibit preparation, or the creation of any computer database

      from documents;

   e) experts or consultants retained by the Receiving Party for purposes of

      assisting the Receiving Party and/or the Receiving Party’s counsel in the

      preparation and presentation of the claims or defenses in this case subject to

      paragraph 29 below;

   f) any vendor or its staff who assisted in collecting, processing, hosting, preparing

      documents produced by the Parties;

   g) the author of any document and/or the person or persons to whom the document

      was addressed or delivered;

   h) any witness or potential witness in interviews or in preparation for any

      deposition, hearing, or trial in this Action, and at any deposition, hearing, or

      trial in this Action;

   i) any mediators or arbitrators, including their necessary staff, engaged by the

      Parties for settlement purposes in this litigation.




                                        9
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page12
                                                                  11ofof31
                                                                         21




       27.    Without the written consent of the Designating Party or by order of the Court,

the Receiving Party and counsel for the Receiving Party shall not disclose or permit the

disclosure of any documents or information designated as Highly Confidential under this

Order, except that disclosure may be made to the following persons if and as strictly necessary

for purposes of this Action, provided that such persons are informed of the terms of this Order:

             a) the Court including its judges, magistrates, special masters, attorneys,

                stenographic reporters, staff, and all other personnel necessary to assist the Court

                in its functions; and the jury;

             b) In-House and Outside Counsel for the Receiving Party;

             c) two employees of the Receiving Party previously identified to the

                Designating Party, subject to the Designating Party’s consent to the

                Receiving Party’s choice of employee which may not be unreasonably

                withheld;

             d) supporting personnel employed by In-House or Outside Counsel for the

                Receiving Party, such as paralegals, legal secretaries, data entry clerks,

                legal clerks, and private photocopying services; and any persons requested

                by Outside Counsel to furnish services such as document coding, image

                scanning, mock trial, jury profiling, translation services, court reporting

                services, demonstrative exhibit preparation, or the creation of any computer

                database from documents;

             e) experts or consultants retained by the Receiving Party for purposes of

                assisting the Receiving Party and/or the Receiving Party’s counsel in the

                preparation and presentation of the claims or defenses in this case;




                                                  10
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page13
                                                                  12ofof31
                                                                         21




             f) any vendor or its staff who assisted in collecting, processing, hosting, preparing

                documents produced by the Parties;

             g) the author of any document and/or the person or persons to whom the document

                was addressed or delivered;

             h) any witness at a deposition, hearing, or trial in this Action;

             i) any mediators or arbitrators, including their necessary staff, engaged by the

                Parties for settlement purposes in this litigation.

       28.    Prior to receiving “Confidential” or “Highly Confidential” information, those persons

listed in subparagraphs 26(i), 27(c), and 27(i) must execute a written acknowledgment (in the form

annexed hereto as Exhibit A) indicating that they have read the Order and agree to be bound by its

terms. Counsel who furnish documents designated as “Confidential” or “Highly Confidential” to

such persons will be responsible for maintaining any and all such written acknowledgments.

       29.    Prior to receiving “Confidential” or “Highly Confidential” information, a

Receiving Party’s proposed expert or consultant must execute a written acknowledgment

(in the form annexed hereto as Exhibit B) indicating that they have read the Order and agree

to be bound by its terms. Counsel who furnish documents designated as “Confidential” or

“Highly Confidential” to a Receiving Party’s proposed expert or consultant will be

responsible for maintaining any and all such written acknowledgments.

       30.    Nothing in this Order shall be construed to limit any Producing Party’s use,

disclosure, or de-designation of its own documents, materials or information designated as

“Confidential” or “Highly Confidential”; provided, however, that the Producing Party may

not continue to enforce designations in documents that exceed the confidentiality protection

it uses for those documents in the Action. This Order shall not prejudice in any way the




                                                 11
           Case
            Case1:19-cv-04826-AJN
                 1:19-cv-04826-AJN Document
                                    Document77-1 Filed08/21/20
                                             80 Filed  08/12/20 Page
                                                                 Page14
                                                                      13ofof31
                                                                             21




rights of any Party to introduce into evidence at trial any document, testimony, or other

evidence subject to this Order, or prejudice in any way the rights of any Party to object to

the authenticity or admissibility into evidence of any document, testimony or other evidence

subject to this Order.

           31.   The existence of this Order must be disclosed to all Producing Parties, including non-

parties.

           32.   All “Confidential” or “Highly Confidential” information that is filed by any Party

with the Court shall be filed in accordance with the Court’s Local Rules, its Individual Practices

in Civil Cases, and the applicable circuit law and precedents cited therein (“Seal Requirements”).

Consistent with the Seal Requirements, redacted copies of the filing containing Confidential

Information may be filed publicly via ECF. To the extent that any Confidential or Highly

Confidential information is filed with any other court, the Receiving Party shall apply to have

“Confidential” or “Highly Confidential” information filed under seal.

           33.   Producing or receiving “Confidential” or “Highly Confidential” information, or

otherwise complying with the terms of this Order, will not: (a) operate as an admission by any

Party or non-party that any particular “Confidential” or “Highly Confidential” information

contains trade secrets or other confidential or proprietary information; (b) prejudice the rights of a

Party or non-party to object to the production of information or material that the Party or non-party

does not consider to be within the scope of discovery; (c) prejudice the rights of a Party or non-

party to seek a determination by the presiding judge that particular materials be produced; (d)

prejudice the rights of a Party or non-party to apply to the presiding judge for further protective

orders; or (e) prevent the Parties from agreeing in writing to alter or waive the provisions or

protections provided for in this Order with respect to any particular information or material.




                                                   12
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page15
                                                                  14ofof31
                                                                         21




                                     PRIVILEGE CLAIMS

       34.   Nothing in this Order shall require disclosure of information that counsel for any

Party contends is protected from disclosure by attorney-client privilege, the work product doctrine,

or any other applicable immunity or privilege, nor shall this Order be construed to require

disclosure in instances where such disclosure would breach an agreement with another to, or

violate a court order to maintain such information in confidence.

       35.   If any information subject to a good-faith claim of attorney-client privilege, the

attorney work-product doctrine, or any other legal privilege or protection from discovery (a

“Privilege Claim”) is inadvertently produced, the act of production shall in no way prejudice the

Producing Party or constitute a waiver or acquiescence of the Privilege Claim. A Producing Party

may notify the other Parties of its inadvertent production at any time.

       36.   If a Producing Party informs the Receiving Party in writing that the Producing Party

has inadvertently produced information that is subject to a Privilege Claim, the Receiving Party

shall not use such information for any purpose and the Receiving Party shall have twenty-one (21)

days to: (a) return the information and all copies thereof to the Producing Party and destroy all

records of the contents of such information; or (b) notify the Producing Party in writing of an

objection to the Privilege Claim, along with the grounds for the objection, which shall include any

assertion that the privilege was waived for reasons other than the act of inadvertent production.

       37.   Within twenty-one (21) days after it reasonably appears that good faith efforts to

resolve the dispute have failed, either party may move for an order on the validity of the Privilege

Claim asserted by the Producing Party. Nothing in this Order shall alter or waive the standards and

burden applicable to any motion concerning privilege or waiver of privilege. During the pendency

of such a motion, each Receiving Party may retain the information and all copies thereof, but shall




                                                13
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page16
                                                                  15ofof31
                                                                         21




make no further use of it other than is necessary in connection with the proceedings on the motion.

Any copy of such information submitted to the Court in connection with the motion shall be filed

under seal for in camera review by the Court in accordance with the terms of this Order or as

further directed by the Court.

       38.   If the Receiving Party takes no action within twenty-one (21) days, the Receiving

Party shall be deemed to have waived any objection to the Privilege Claim.

       39.   Upon a determination by the Court that the information is privileged, protected work

product, or otherwise protected from disclosure, the Receiving Party shall: (a) with respect to

documents, promptly return the original and all copies of such documents to the Producing Party;

and (b) destroy all records of the contents of the privileged or protected information, as well as all

work product including or referencing such information.

       40.   With respect to deposition testimony that the Producing Party claims or the Court

determines is privileged, protected work product, or otherwise protected from disclosure, the

Producing Party shall provide to the Receiving Party a redacted copy of such deposition transcript.

                                 TERMINATION OF ACTION

       41.   Within ninety (90) days after final judgment in this Action, including the

exhaustion of all appeals, or within ninety (90) days after dismissal pursuant to a settlement

agreement, each Party or other person subject to the terms of this Order shall return to the

Producing Party or undertake reasonable efforts to destroy all copies of materials and

documents containing “Confidential” or “Highly Confidential” information, and to certify to

the Producing Party that this return or destruction has been completed. However, In-House

and Outside Counsel for any Party is entitled to retain all court papers, trial transcripts,

exhibits, and attorney work product related to the Action, provided that any such materials




                                                 14
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page17
                                                                  16ofof31
                                                                         21




containing “Confidential” or “Highly Confidential” information are otherwise maintained in

strict confidence and protected in accordance with the terms of this Order.

       42.   In the event a Receiving Party (or its counsel) to this Action is served with a

subpoena for the production of any document covered by this Order, the Receiving Party

shall, within four (4) business days after receipt of the subpoena, provide a copy of the

subpoena to the Designating Party, who shall be responsible to object to the subpoena and

defend any action to enforce the subpoena. Furthermore, the Receiving Party (or its counsel)

shall not disclose the “Confidential” or “Highly Confidential” information prior to the later

of the conclusion of ten (10) days after notice of the subpoena to the Designating Party, or

the time in which the relevant court rules on any motion objecting to the subpoena filed by

the Designating Party, except that nothing in this Order shall require a Receiving Party to

disobey or contest a court’s order directing the production of Confidential or Highly

Confidential information.

       43.   Nothing in this Order shall interfere with the Court’s authority to amend the

terms of the Order or to enter such further relief as it determines to be appropriate.

                                    *      *        *     *




                                               15
      Case
       Case1:19-cv-04826-AJN
            1:19-cv-04826-AJN Document
                               Document77-1 Filed08/21/20
                                        80 Filed  08/12/20 Page
                                                            Page18
                                                                 17ofof31
                                                                        21




Stipulated and agreed as of July 31, 2020.


  /s/ John F. Hagan, Jr.                       /s/ Daniel P. Moylan
John F. Hagan, Jr. (pro hac vice)             Daniel P. Moylan (pro hac vice)
Stephanna F. Szotkowski                       ZUCKERMAN SPAEDER LLP
ARNOLD & PORTER KAYE SCHOLER                  100 East Pratt Street, Suite 2440
LLP                                           Baltimore, MD 21202-1031
70 West Madison Street, Suite 4200            Tel: 410-332-0444
Chicago, IL 60602-4231                        Fax: 410-659-0436
Tel: 312-583-2300                             dmoylan@zuckerman.com
Fax: 202-822-8106
john.hagan@arnoldporter.com                   Adam L. Fotiades (pro hac vice)
stephanna.szotkowski@arnoldporter.com         ZUCKERMAN SPAEDER LLP
                                              1800 M Street NW, Suite 1000
Counsel for Plaintiff                         Washington, DC 20036-5807
                                              Tel: 202-778-1800
                                              Fax: 202-822-8106
                                              afotiades@zuckerman.com

                                              Counsel for Defendant

So Ordered.




The Honorable Alison J. Nathan
United States District Judge




                                             16
       Case
        Case1:19-cv-04826-AJN
             1:19-cv-04826-AJN Document
                                Document77-1 Filed08/21/20
                                         80 Filed  08/12/20 Page
                                                             Page19
                                                                  18ofof31
                                                                         21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GE TRANSPORTATION PARTS, LLC,

                        Plaintiff,

                –v–                                             Case 1:19-cv-04826-AJN

 CENTRAL RAILWAY MANUFACTURING, LLC,

                        Defendant.


                      CONFIDENTIALITY ATTESTATION (Exhibit A)

__________________________________________ hereby attest my understanding that

information and/or documents designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

may be provided to me pursuant to the terms, conditions and restrictions of a Stipulated

Confidentiality Order (the “Order”) signed by the parties to the action captioned GE

Transportation Parts, LLC v. Central Railway Manufacturing, LLC, Civil Action No. 1:19-cv-

04826-AJN. I have been given a copy of the Order, have reviewed it and/or discussed its

meaning and effect with the attorneys providing me with such information and documents, and I

hereby agree to be bound by its terms.

       I further agree and attest to my understanding that, in the event that I fail to abide by the

terms of the Order, I may be subject to sanctions, including, but not limited to, contempt of court.

       I submit to the jurisdiction of the U.S. District Court for the Southern District of New

York for enforcement of the Order.

       I further agree that I shall not disclose to others, except in accordance with the Order,

such information or documents, and that such information or documents shall be used only for

the purpose of the legal proceeding in which the documents were produced.



                                                 17
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page20
                                                                   19ofof31
                                                                          21




        I further agree and attest to my understanding that my obligation to honor the

confidentiality of such information or documents will continue even after the termination of this

legal proceeding.

        I declare under penalty of perjury that the foregoing is true and correct.



Date:                                                 Signature:

                                                      Print Name:




                                                 18
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page21
                                                                   20ofof31
                                                                          21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GE TRANSPORTATION PARTS, LLC,

                        Plaintiff,

                 –v–                                             Case 1:19-cv-04826-AJN

 CENTRAL RAILWAY MANUFACTURING, LLC,

                        Defendant.



                 CONFIDENTIALITY ATTESTATION FOR EXPERT OR

                         CONSULTANT OF ANY PARTY (Exhibit B)

__________________________________________ hereby attest my understanding that

information and/or documents designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

may be provided to me pursuant to the terms, conditions and restrictions of a Stipulation and

Order (the “Order”) signed by the parties to the action captioned GE Transportation Parts, LLC

v. Central Railway Manufacturing, LLC, Civil Action No. 1:19-cv-04826-AJN. I have been

given a copy of the Order, have reviewed it and/or discussed its meaning and effect with the

attorneys providing me with such information and documents, and I hereby agree to be bound by

its terms.

        I further agree and attest to my understanding that, in the event that I fail to abide by the

terms of the Order, I may be subject to sanctions, including, but not limited to, contempt of court.

        I submit to the jurisdiction of the U.S. District Court for the Southern District of New

York for enforcement of the Order.




                                                  19
        Case
         Case1:19-cv-04826-AJN
              1:19-cv-04826-AJN Document
                                 Document77-1 Filed08/21/20
                                          80 Filed  08/12/20 Page
                                                              Page22
                                                                   21ofof31
                                                                          21




        I further agree that I shall not disclose to others, except in accordance with the Order,

such information or documents, and that such information or documents shall be used only for

the purpose of the legal proceeding in which the documents were produced.

        I further agree and attest to my understanding that my obligation to honor the

confidentiality of such information or documents will continue even after the termination of this

legal proceeding.

        I further agree to notify any stenographic, clerical, or technical personnel who are

required to assist me of the terms of the Order and of its binding effect on them and me.

        I understand that I am to retain all documents or materials designated as or containing

“Confidential” or “Highly Confidential” information in a secure manner, and that all such

documents and materials are to remain in my personal custody until the completion of my

assigned duties in this matter, whereupon all such documents and materials, including all copies

thereof, and any writings prepared by me containing any “Confidential” or “Highly

Confidential” information, except for a final copy of any expert report prepared by me, are to be

returned to counsel who provided me with such documents and materials.

        I declare under penalty of perjury that the foregoing is true and correct.



Date:                                                 Signature:

                                                      Print Name:




                                                 20
Case 1:19-cv-04826-AJN
Case 1:19-cv-04826-AJN Document
                       Document 80
                                77-2Filed
                                       Filed 08/12/20Page
                                           08/21/20    Page
                                                          231ofof31
                                                                  9




                    Exhibit B
        Case 1:19-cv-04826-AJN
        Case 1:19-cv-04826-AJN Document
                               Document 80
                                        77-2Filed
                                               Filed 08/12/20Page
                                                   08/21/20    Page
                                                                  242ofof31
                                                                          9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GE TRANSPORTATION PARTS, LLC,

                       Plaintiff,

                –v–                                           Case 1:19-cv-04826-AJN

 CENTRAL RAILWAY MANUFACTURING, LLC,

                       Defendant.


                    STIPULATION AND ORDER CONCERNING
               PROTOCOL FOR CONDUCTING REMOTE DEPOSITIONS

       Plaintiff GE Transportation Parts, LLC (“Plaintiff”) and Defendant Central Railway

Manufacturing, LLC (“Defendant”) (collectively, the “Parties”) jointly stipulate to the following

protocol for conducting depositions via remote means in the above-captioned matter:

       1.    Except as otherwise agreed, given the COVID-19 pandemic, all depositions will be

conducted remotely using videoconference technology that allows for the remote display of

exhibits through screen-sharing, and each deponent’s testimony shall be video-recorded and

stenographically recorded.

       2.    The Parties agree to use a service provider of their selection for court reporting,

videoconference and remote deposition services (the “Service”). The Parties agree that the

Service’s staff may attend each remote deposition to assist in displaying and collecting exhibits,

video record the deposition, troubleshoot any technological issues that may arise, and administer

the virtual breakout rooms.

       3.    The Parties agree that these video-recorded remote depositions may be used at a trial

or hearing to the same extent that an in-person deposition may be used at trial or hearing, and the
             Case 1:19-cv-04826-AJN
             Case 1:19-cv-04826-AJN Document
                                    Document 80
                                             77-2Filed
                                                    Filed 08/12/20Page
                                                        08/21/20    Page
                                                                       253ofof31
                                                                               9




Parties agree to forego objecting to the use of these video recordings on the basis that the deposition

was taken remotely. The Parties reserve all other objections to the use of any deposition testimony

at trial.

            4.   The deponent, court reporter, and counsel for the Parties each will participate in the

video deposition remotely and separately. Each person attending a deposition shall be visible to

all other participants, their statements shall be audible to all participants, and they should each

strive to ensure their environment is free from noise and distractions.

            5.   Consistent with Local Rule 30.4, no counsel shall initiate a private conference,

including through text message, electronic mail, or the chat feature in the videoconferencing

system, with any deponent while a question is pending, except for the purpose of determining

whether a privilege should be asserted.

            6.   During breaks in the deposition, the Parties may use the breakout room feature

provided by the Service, which simulates a live breakout room through videoconference.

Conversations in the breakout rooms shall not be recorded. The breakout rooms shall be

established by the Service prior to the deposition and controlled by the Service.

            7.   Remote depositions shall be recorded by stenographic means consistent with the

requirements of Rule 30(b)(3), except that given the COVID-19 pandemic, the court reporter will

not be physically present with the witness whose deposition is being taken. The Parties agree not

to challenge the validity of any oath administered by the court reporter, even if the court reporter

is not a notary public in the state where the deponent resides.

            8.   The court reporter will stenographically record the testimony, and the court reporter’s

transcript shall constitute the official record. The Service will simultaneously videotape the




                                                     2
           Case 1:19-cv-04826-AJN
           Case 1:19-cv-04826-AJN Document
                                  Document 80
                                           77-2Filed
                                                  Filed 08/12/20Page
                                                      08/21/20    Page
                                                                     264ofof31
                                                                             9




deposition and preserve the video recording. The court reporter may be given a copy of the video

recording and may review the video recording to improve the accuracy of any written transcript.

          9.    The Parties agree that the court reporter will be deemed to be an “Officer” as defined

by Federal Rule of Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the

witness via the videoconference. The deponent will be required to provide government-issued

identification satisfactory to the court reporter, and this identification must be legible on the video

record.

          10.   The Party that noticed the deposition shall be responsible for procuring a written

transcript and video record of the remote deposition. The Parties shall bear their own costs in

obtaining a transcript and/or video record of the deposition.

          11.   The Party that noticed the deposition shall provide the Service with a copy of this

Stipulation and Order at least twenty-four hours in advance of the deposition.

          12.   At the beginning of each deposition, consistent with Rule 30(b)(5)(A) of the Federal

Rules of Civil Procedure, the Service staff member responsible for video-recording the deposition

shall “begin the deposition with an on-the-record statement that includes: (i) the officer’s name

and company affiliation; (ii) the date, time, and place of the deposition; (iii) the deponent’s name;

(iv) the officer’s administration of the oath or affirmation to the deponent; and (v) the identity of

all persons present.”

          13.   At the beginning of each segment of the deposition, consistent with Rule 30(b)(5)(B)

of the Federal Rules of Civil Procedure, the Service staff member responsible for video-recording

the deposition shall begin that segment of the remote deposition by reciting (i) the officer’s name

and business address; (ii) the date, time, and place of the deposition; and (iii) the deponent’s name.




                                                   3
        Case 1:19-cv-04826-AJN
        Case 1:19-cv-04826-AJN Document
                               Document 80
                                        77-2Filed
                                               Filed 08/12/20Page
                                                   08/21/20    Page
                                                                  275ofof31
                                                                          9




       14.   The Parties agree to work collaboratively and in good faith with the Service to assess

each deponent’s technological abilities and to troubleshoot any issues at least 48 hours in advance

of the deposition so any adjustments can be made. The Parties also agree to work collaboratively

to address and troubleshoot technological issues that arise during a deposition and make such

provisions as are reasonable under the circumstances to address such issues. This provision shall

not be interpreted to compel any Party to proceed with a deposition where the deponent cannot

hear or understand the other participants or where the participants cannot hear or understand the

deponent.

       15.   Every deponent shall endeavor to have technology sufficient to appear for a

videotaped deposition (e.g., a webcam and computer or telephone audio), and bandwidth sufficient

to sustain the remote deposition. Counsel for each deponent shall consult with the deponent prior

to the deposition to ensure the deponent has the required technology. If not, counsel for the

deponent shall endeavor to supply the required technology to the deponent prior to the deposition.

In the case of third-party witnesses, counsel noticing the deposition shall supply any necessary

technology that the deponent does not have.

       16.   The Parties agree that this Stipulation and Order applies to remote depositions of non-

parties under Rule 45 of the Federal Rules of Civil Procedure and shall work in a collaborative

manner in attempting to schedule remote depositions of non-parties. The Party noticing any third-

party deposition shall provide this Stipulation and Order to counsel for any non-party under Rule

45 a reasonable time before the date of the deposition.

       17.   The Parties agree that any of the following methods for administering exhibits may

be employed during a remote deposition, or a combination of one or more methods:




                                                 4
           Case 1:19-cv-04826-AJN
           Case 1:19-cv-04826-AJN Document
                                  Document 80
                                           77-2Filed
                                                  Filed 08/12/20Page
                                                      08/21/20    Page
                                                                     286ofof31
                                                                             9




             (a) Counsel noticing the deposition may choose to mail hard copies of documents that

may be used during the deposition to the deponent, the deponent’s counsel, the other Party’s

counsel, and the court reporter. In that event, noticing counsel shall so inform the deponent’s

counsel, the other Party’s counsel, and the court reporter prior to mailing the documents and shall

provide tracking information for the package. Such documents must be delivered by 12:00 pm ET

one business day before the deposition; provided that in the event of delayed delivery, the noticing

counsel must also use one of the additional methods in subparagraph (b) or (c). Counsel for the

deponent, the other Party’s counsel, and the court reporter shall promptly confirm receipt or

delayed receipt of the package by electronic mail to Counsel noticing the deposition. If physical

copies are mailed, every recipient of a mailed package shall keep the package sealed until the

deposition begins and shall only unseal the package on the record, on video, and during the

deposition when directed to do so by the counsel taking the deposition. This same procedure shall

apply to any physical copies of documents any other counsel intends to use for examining the

witness.

             (b) Counsel noticing the deposition may choose to send a compressed .zip file of the

documents that may be used during the deposition via electronic mail to the deponent, the

deponent’s counsel, the other Party’s counsel, and the court reporter. The .zip file shall be delivered

by 12:00 pm ET the business day before the deposition. Counsel for the deponent, the other Party’s

counsel, and the court reporter shall confirm receipt of the .zip file by electronic mail to Counsel

noticing the deposition. The .zip file shall be password protected, and counsel taking the deposition

shall supply the password via electronic email before the commencement of the deposition.

Recipients shall not endeavor to open the .zip file until the deposition begins and when directed to

do so by the counsel taking the deposition. If sending documents by electronic mail, counsel will



                                                  5
         Case 1:19-cv-04826-AJN
         Case 1:19-cv-04826-AJN Document
                                Document 80
                                         77-2Filed
                                                Filed 08/12/20Page
                                                    08/21/20    Page
                                                                   297ofof31
                                                                           9




be mindful of file size limitations, which presumptively should be less than 50 MB. Counsel may

send the .zip file to recipients via a secure fileshare site in lieu of email.

              (c) Counsel may introduce exhibits electronically during the deposition, by using the

Service’s document-sharing technology, by using the screen-sharing technology within the

videoconferencing platform, or by sending the exhibit to the deponent and all individuals on the

record via electronic mail.

        18.    All deponents receiving documents before or during a deposition, pursuant to

Paragraph 17 above, shall return the documents to the counsel who sent them originally, within

two business days following the completion of the deposition, and shall not retain them in any

manner. For hard copies of exhibits, counsel noticing the deposition shall include a pre-paid return

shipping label in any package of documents mailed to a deponent.

        19.    The Parties agree that any of the following methods for administering exhibits may

be employed during a remote deposition, or a combination of one or more methods: Counsel for

the Parties may keep any document or exhibit used during the deposition subject to the Stipulated

Protective Order entered in this case.

        20.    The Parties agree that any of the following methods for administering exhibits may

be employed during a remote deposition, or a combination of one or more methods: Counsel

noticing the deposition shall provide any counsel for third-party witnesses with a copy of the

Parties’ Stipulated Protective Order. Counsel for third-party witnesses may keep any document

used during the deposition if in accordance with the Stipulated Protective Order, and shall return

any documents not used during the deposition to the Counsel who sent them originally, within two

business days following the completion of the deposition, and shall not retain them in any manner.




                                                    6
        Case 1:19-cv-04826-AJN
        Case 1:19-cv-04826-AJN Document
                               Document 80
                                        77-2Filed
                                               Filed 08/12/20Page
                                                   08/21/20    Page
                                                                  308ofof31
                                                                          9




       21.   Nothing in this Order shall interfere with the Court’s authority to amend the

terms of the Order or to enter such further relief as it determines to be appropriate.

                                    *      *       *      *




                                               7
       Case 1:19-cv-04826-AJN
       Case 1:19-cv-04826-AJN Document
                              Document 80
                                       77-2Filed
                                              Filed 08/12/20Page
                                                  08/21/20    Page
                                                                 319ofof31
                                                                         9




Stipulated and agreed as of July 31, 2020.


  /s/ John F. Hagan, Jr.                           /s/ Daniel P. Moylan
John F. Hagan, Jr. (pro hac vice)                 Daniel P. Moylan (pro hac vice)
Stephanna F. Szotkowski                           ZUCKERMAN SPAEDER LLP
ARNOLD & PORTER KAYE SCHOLER                      100 East Pratt Street, Suite 2440
LLP                                               Baltimore, MD 21202-1031
70 West Madison Street, Suite 4200                Tel: 410-332-0444
Chicago, IL 60602-4231                            Fax: 410-659-0436
Tel: 312-583-2300                                 dmoylan@zuckerman.com
Fax: 202-822-8106
john.hagan@arnoldporter.com                       Adam L. Fotiades (pro hac vice)
stephanna.szotkowski@arnoldporter.com             ZUCKERMAN SPAEDER LLP
                                                  1800 M Street NW, Suite 1000
Counsel for Plaintiff                             Washington, DC 20036-5807
                                                  Tel: 202-778-1800
                                                  Fax: 202-822-8106
                                                  afotiades@zuckerman.com

                                                  Counsel for Defendant

So Ordered.
                                             1RWKLQJLQWKLV2UGHUDIIHFWVWKHSDUWLHV 
                                             REOLJDWLRQWRFRPSO\ZLWK5XOHRIWKH
                                             &RXUW V,QGLYLGXDO3UDFWLFHVLQ&LYLO&DVHV
                             8/19/2020       JRYHUQLQJUHGDFWLRQVDQGILOLQJXQGHUVHDO
The Honorable Alison J. Nathan               RUZLWKDQ\RIWKH&RXUW VRWKHU,QGLYLGXDO
United States District Judge                 3UDFWLFHVDVUHOHYDQW6225'(5('




                                              8
